Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-7, 9-21 have been examined.
Response to Amendment
Examiner acknowledges the changes made to the claims by applicant via amendment.  The objections of claims 17-19 from previous office action have been overcome as a result of amendment and remarks. 
Response to Arguments
Applicant's arguments filed January 14, 2022 have been fully considered but they are not persuasive. The followings are Applicant’s argument and Examiner’s responses: 
Claims 8 and 9 have been rejected under 35 U.S.C. § 103 as unpatentable over Hilleary, and further in view of Nagura et al. (U.S. Pat. No. 8,878,693). Hilleary describes railroad crossing object detection systems using radars sensors to detect train presence, speed, and heading in different manners. The sensors in Hilleary identified by the Office (506a, 506b) are positioned such that those sensors focus on train heading and train speed. While general discussion relates to some interaction of road vehicular traffic in Hilleary, the sensors 506a, 506b, solely concern detection of a train. One of ordinary skill in the art would not turn to teachings on detecting trains for heading and speed to render obvious the present methods and systems used for vehicular traffic and traffic signal heads as recited in the claims. Further, persons of ordinary skill would not look to driver assistance devices disposed in vehicles of Nagura to modify or combine with the sensors of railroad detection systems of Hilleary without benefit of hindsight of Applicant’s disclosure. Such use of hindsight reconstruction is not permitted to support an obviousness conclusion. Additionally, a person of ordinary skill in the art using road-to-vehicle or vehicle-vehicle communications at sensors 506a, 506b would not serve the intended purposes of Hilleary.
Examiner respectfully disagrees. In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the case, the combination in view of Nagura is relied on the teaching of different type of wireless communication link/signal that can be incorporated with traffic control system. 

New claims 20 and 21 provide additional grounds to distinguish the claimed methods over the combination of Hilleary and Nagura. Nowhere does Hilleary and Nagura describe or teach a road side unit transmitting both the wireless signal and the non-wireless signal. See, e.g., Specification at [00032]. Different sensors transmits different signals in Hilleary rather than that recited in claim 20. Further, nowhere does Hilleary and Nagura teach a comparison signal configured to generate an error signal when the wireless signal and the non-wireless signal do not match with the error signal is transmitted to a traffic signal controller for display of a flashing signal by a traffic signal head. The systems of Hillary do not teach directing such flashing signals on a traffic signal head.
Examiner respectfully disagrees. Applicant’s arguments with respect to claim(s) 20 and 21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claims 11-13 have been rejected under 35 U.S.C. § 103 as unpatentable over Hilleary, and further in view of Fechtel et al. (U.S. Pat. Pub. No. 2020/0280827). Similar to the Hilleary and Nagura combination, the combination of Hilleary and Fechtel also fails for similar reasons. One of ordinary skill in the art would not turn to teachings on detecting trains for heading and speed to render obvious the present methods and systems used for vehicular traffic and traffic signal heads. Persons of ordinary skill would not look to teachings in Fechtel to modify or combine with railroad detection systems of Hilleary without benefit of Applicant’s disclosure. Such use of hindsight reconstruction is not permitted to support an obviousness conclusion.
Examiner respectfully disagrees.  In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the case, the combination in view of Fechtel is relied on the teaching of different type of wireless communication link/signal that can be incorporated with traffic control system. 

Applicant’s arguments, see Page 6 of 10, filed January 14, 2022, with respect to claims 14 and 15 under 35 U.S.C. § 112(b) or 25 U.S.C. § 112 (pre- AIA ), second paragraph have been fully considered and are persuasive.  The rejection of claims 14 and 15 have been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6, 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hilleary (US 2019/0135316) in view of Nagura et al. (US 8,878,693).
Regarding claim 1: Hilleary discloses redundant self-deterministic, failsafe sensor system and methods for railroad crossing and adjacent signalized intersection vehicular traffic control preemption comprising:
monitoring a wireless signal that includes wireless information associated with the vehicular traffic (The sensor 506a is configured to or capable of determining train heading (i.e., direction of movement or travel), and train speed. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129); monitoring a non-wireless signal that includes non-wireless information associated with the vehicular traffic (The sensor 506b is configured to detect presence, speed and heading information of the train. This information can be communicated to the controller 162 via cable as shown in figures 8, and 11, para. 0129); and generating a comparison signal in response to comparing the wireless information associated with the vehicular traffic with the non-wireless information associated with the vehicular traffic (the controller 162 compares signal outputs (presence, speed and heading information of the train) from the different sensors 506a and 506b to provide self-diagnose sensor problem, figures 8, and 11, Abstract, paras. 0133, lines 17-23, and 0135).
Hilleary discloses using any known communication link (para. 0092, lines 1-3) but does not disclose wherein the wireless signal is a signal selected from a group of signals comprising a dedicated short range communications (DSRC) channel, a vehicle-to- vehicle (V2V) channel, a vehicle-to-everything (V2X) channel, a cellular vehicle-to-everything (C-V2X) channel, and a 5G frequency range.
However, Nagura et al. disclose driver assistance device and method of controlling the same comprising the wireless signal is a signal selected from a group of signals comprising a dedicated short range communications (DSRC) channel (The wireless communication portion 15 is a communication device for making two-way wireless communications with wireless communication portions in other vehicles and the roadside devices 6 located on the roadside, that is, for making vehicle-to-vehicle communications and road-to-vehicle communications. A communication mode used for the road-to-vehicle communications includes a dedicated short range communications (DSRC) used, col. 4, lines 6-13). 
Therefore, it would have been obvious at the time the invention was made to utilize the conventional DSRC as taught by Nagura et al. in the system of Hilleary for the purpose of improving flexibility and collision avoidance (e.g., rail intersection warning). It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 
Regarding claim 2: Hilleary discloses generating an error signal in response to the comparison signal (Any detected or inferred error condition may be immediately and automatically reported to a responsible party at a local or remote location using any known communication link or communication device desired, para. 0092).
Regarding claim 3: Hilleary discloses using the comparison signal as an error signal (The logical assessments described above can be used to determine a healthy or normal operating state or an unhealthy or abnormal operating state as described above. If error states or conditions are determined at steps 384, appropriate notifications can be made by the preemption system controller 162, para. 0115).
Regarding claim 4: Hilleary discloses storing the wireless information associated with the vehicular traffic (Detailed logs may be kept of system performance by the controller 162, including train crossing detections (wireless information) by the various sensors 506a, figures 8, and 11, para. 0092).
Regarding claim 5: Hilleary discloses storing the non-wireless information associated with the vehicular traffic (Detailed logs may be kept of system performance by the controller 162, including train crossing detections (non-wireless information) by the various sensors 506b, figures 8, and 1] para. 0092).
Regarding claim 6: Hilleary discloses storing the comparison signal (Detailed logs may be kept of system performance by the controller 162, including train crossing detections by the various sensors and subsystems provided, calculated times of arrival, actual times of arrival, comparisons of expected times and calculated times, signal types provided to the traffic controller 120, any error condition, or any other information or parameter of interest regarding system operation, para. 0092) .
Regarding claim 9: Nagura et al. disclose wherein the wireless signal is at one of 5.8 GigaHertz or 5.9 GHertz (an electric wave in 5.8 GHz used in the DSRC, col. 4, line 22).

Regarding claim 10: Hilleary discloses redundant self-deterministic, failsafe sensor system and methods for railroad crossing and adjacent signalized intersection vehicular traffic control preemption comprising:
monitoring a first wireless signal that includes a first wireless information associated with the vehicular traffic (The sensor 506a is configured to or capable of determining train heading (i.e., direction of movement or travel), and train speed. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129);
monitoring a second wireless signal that includes a second wireless information associated with the vehicular traffic (The sensor 506b is configured to detect presence, speed and heading information of the train. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129); and
generating a comparison signal in response to comparing the first wireless information associated with the vehicular traffic with the second wireless information associated with the vehicular traffic (the controller 162 compares signal outputs (presence, speed and heading information of the train) from the different sensors 506a and 506b to provide self-diagnose sensor problem, figures 8, and 11, Abstract, paras. 0133, lines 17-23, and 0135).
Hilleary discloses using any known communication link (para. 0092, lines 1-3) but does not disclose wherein the wireless signal is a signal selected from a group of signals comprising a dedicated short range communications (DSRC) channel, a vehicle-to- vehicle (V2V) channel, a vehicle-to-everything (V2X) channel, a cellular vehicle-to-everything (C-V2X) channel, and a 5G frequency range.
However, Nagura et al. disclose driver assistance device and method of controlling the same comprising the wireless signal is a signal selected from a group of signals comprising a dedicated short range communications (DSRC) channel (The wireless communication portion 15 is a communication device for making two-way wireless communications with wireless communication portions in other vehicles and the roadside devices 6 located on the roadside, that is, for making vehicle-to-vehicle communications and road-to-vehicle communications. A communication mode used for the road-to-vehicle communications includes a dedicated short range communications (DSRC) used, col. 4, lines 6-13). 
Therefore, it would have been obvious at the time the invention was made to utilize the conventional DSRC as taught by Nagura et al. in the first and second wireless signal of the system of Hilleary for the purpose of improving flexibility and collision avoidance (e.g., rail intersection warning). It would be an implementation of applying a known technique to a known device ready for improvement to yield predictable results. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hilleary in view of Nagura et al. (US 8,878,693) as applied to claim 1 above, and further in view of Shau (US 2018/0286232).
Regarding claim 7: Hilleary disclose the method of claim 1. However, Hilleary does not disclose ranking the at least one of the wireless information associated with the vehicular traffic or the non-wireless information associated with the vehicular traffic.
In the same field endeavor of detecting the presence of vehicles, Shau discloses traffic control using sound comprising ranking the at least one of the wireless information associated with the vehicular traffic (By knowing the type, speed, distance, and direction of each nearby vehicle, the mobile phone can rank the level of potential danger that each vehicle poses, and can provide warnings for the user, para. 0031, lines 28-31) in order to decrease the chance for pedestrian-vehicle accidents to occur. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the teaching of Shau in the system of Hilleary for the purpose of improving the safety.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hilleary (US 2019/0135316) in view of in view of Nagura et al. (US 8,878,693) as applied to claim 10 above, and further in view of Fechtel et al. (US 2020/0280827).
Regarding claim 11: Hilleary discloses generating the first wireless information, and the second wireless information associated with the vehicular traffic from the RF link (figure 11, para. 0092, lines 1-3) and Nagura shows DSRC but does not disclose the dedicated short range communications (DSRC) transmitter and the cellular vehicle-to-everything (C-V2X) transmitter as claimed.
However, the use of the dedicated short range communications (DSRC) transmitter and the cellular vehicle-to-everything (C-V2X) transmitter are old and well known in the art as taught by Fechtel et al. (Several different vehicular radio communication technologies, including short range radio communication technology (e.g, Dedicated Short Range Communications (DSRC)), cellular wide area radio communication technology (e.g, Long Term Evolution (LTE) Vehicle-to-Vehicle (V2V) and Vehicle-to-Everything (V2X)), and cellular narrowband radio communication technology may be used for communicating with and between vehicular terminal devices, para. 0067; In some aspects, the RF transceiver 4401 may include a plurality of transceivers (e.g., 4402-4406), each transceiver associated with a different vehicular communication technology. In some aspects, the RF transceivers 4402, 4404, and 4406 may be, for example, a DSRC transceiver, and LTE--V2X transceiver, and a 5G--V2X transceiver, respectively, para. 0302). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ the conventional dedicated short range communications (DSRC) transmitter and the cellular vehicle-to-everything (C- V2X) transmitter as taught by Fechtel et al. in the system of Hilleary because both DSRC and C- V2X use digital signatures to ensure security which is an advantage.
Regarding claim 12: Hilleary disclose generating the first wireless information associated with the vehicular traffic (Hilleary: The sensor 506a is configured to or capable of determining train heading (i.e., direction of movement or travel), and train speed. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129). Fechtel et al. disclose from a dedicated short range communications (DSRC) transmitter (Fechtel et al.: In some aspects, the RF transceivers 4402, 4404, and 4406 may be, for example, a DSRC transceiver, and LTE--V2X transceiver, and a 5G--V2X transceiver, respectively, para. 0302). Hilleary discloses generating the second wireless information associated with the vehicular traffic (Hilleary: The sensor 506b is configured to detect presence, speed and heading information of the train. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129). Fetchtel et al. disclose from a 5G transmitter (Fechtel et al.: In some aspects, the RF transceivers 4402, 4404, and 4406 may be, for example, a DSRC transceiver, and LTE--V2X transceiver, and a 5G--V2X transceiver, respectively, para. 0302).
Regarding claim 13: Hilleary discloses generating the first wireless information associated with the vehicular traffic (Hilleary: The sensor 506a is configured to or capable of determining train heading (i.e., direction of movement or travel), and train speed. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129). Fechtel et al. disclose from a cellular vehicle-to-everything (C- V2X) transmitter (Fechtel et al.: Jn some aspects, the RF transceivers 4402, 4404, and 4406 may be, for example, a DSRC transceiver, and LTE--V2X transceiver, and a 5G--V2X transceiver, respectively, para. 0302). Hilleary discloses generating the second wireless information associated with the vehicular traffic (Hilleary: The sensor 506b is configured to detect presence, speed and heading information of the train. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129) Fechtel et al. disclose from a 5G transmitter (Fechtel et al: In some aspects, the RF transceivers 4402, 4404, and 4406 may be, for example, a DSRC transceiver, and LTE--V2X transceiver, and a 5G--V2X transceiver, respectively, para. 0302).
Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hilleary (US 2019/0135316) in view of Nagura et al. (US 8,878,693) as applied to claim 10 above, and further in view of Potter, SR. et al. (US 2013/0194111).
Regarding claim 14: Hilleary disclose wherein monitoring a first wireless signal that includes a first wireless information associated with the vehicular traffic (The sensor 506a is configured to or capable of determining train heading (i.e., direction of movement or travel), and train speed. This information can be communicated to the controller 162 via RF link as shown in figures 8, and 11, para. 0129) but does not disclose receiving the first wireless signal from an antenna embedded in a first portion of pavement.
In the same field endeavor of vehicle detector system used to detect the presence of a motor vehicle, Potter, SR. et al. disclose bicycle detector comprising receiving the first wireless signal from an antenna embedded in a first portion of pavement (vehicle detector systems used to detect the presence or absence of a motor vehicle over an inductive loop embedded in the pavement, para. 0002, lines 1-2; Each vehicle detector is coupled to one or more vehicle detector loops 14i located in the various lanes leading to the intersection, fig. 1, para. 0030, lines 17-19; and each loop antenna 21i is coupled via an isolation transformer 22i to an oscillator 23i having a plurality of capacitors for setting the nominal frequency of the oscillator 23i, fig. 2, para. 0032, lines 10-14). Therefore, it would have been obvious to the skilled before the effective filing date of the claimed invention to employ the technique of Potter,SR. et al. in the system and method for detecting presence, speed and heading information of a moving object of Hilleary for purpose of generating information specifying the presence or absence of a vehicle at a detection zone as needed.
Regarding claim 15: Potter, SR. et al. disclose wherein the antennas embedded in the first portion of the pavement comprises an inductive loop detector (vehicle detector systems used to detect the presence or absence of a motor vehicle over an inductive loop embedded in the pavement, para. 0002; and A widely used type of vehicle detector employs the principle of period shift measurement in order to determine the presence or absence of a vehicle in or adjacent to the inductive loop mounted on or in a roadway, para. 0003, lines 9-13).
Allowable Subject Matter
Claims 16-19 are allowed.
Claims 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOI C LAU whose telephone number is (571)272-8547.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00Pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Field can be reached on (571)272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HOI C LAU/Primary Examiner, Art Unit 2689